FORET, Judge,
dissenting.
I respectfully dissent from the majority opinion which affirms the trial court’s award of alimony pendente lite to the husband in the amount of $75.00 per month.
In my opinion, the husband is not in necessitous circumstances, nor does he lack sufficient means to support himself, when his income of $418.00 per month is compared to the wife’s income of $525.00 per month. The additional income which the wife receives as social security for herself in the amount of $38.00 per month, and for the three children in the sum of $114.00 per month, is certainly inadequate to support the children. A greater hardship will be imposed on the wife and the children if she has to contribute $75.00 per month to the husband. However, the main reason for my dissent is that the husband is not in necessitous circumstances to such an extent that the wife should suffer hardship by being compelled to supplement his income, which is totally derived from social security eligibility and which is completely tax-free and paid on a regular and permanent basis.